

FIRST AMENDMENT TO BUILD TRANSFER AGREEMENT
This First Amendment to Build Transfer Agreement (this “Amendment”), dated as of
August 31, 2020, is made and entered into by and among NEW MEXICO RENEWABLE
ENERGY TRANSMISSION AUTHORITY, a public body of the State of New Mexico, politic
and corporate, separate and apart from the state, constituting a governmental
instrumentality for the performance of essential public functions (“RETA
Seller”), WESTERN SPIRIT TRANSMISSION LLC, a Delaware limited liability company
(“WST Seller”, and together with RETA Seller, the “Sellers”, and each, a
“Seller”) and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation
(“Buyer”). Buyer and Sellers are sometimes referred to herein individually as a
“Party” and jointly as the “Parties.”
RECITALS
    WHEREAS, Buyer and Sellers entered into that certain Build Transfer
Agreement, dated as of May 1, 2019 (the “Agreement”);
    WHEREAS, the Parties desire to amend the Agreement as set forth herein; and
    NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the sufficiency
and adequacy of which are hereby acknowledged, the Parties agree to the
following:
1.Defined Terms. All capitalized terms not defined herein are used herein as
defined in the Agreement.
2.Amendment to Section 1.4(h) of the Agreement. Section 1.4(h) of the Agreement
is hereby deleted in its entirety and replaced with the following:
“(h)    Private Letter Ruling; EPC Contracts.
(i)    WST Seller shall, or shall cause the applicable EPC Contractor(s) to,
apply for the Private Letter Ruling on or before August 15, 2020; provided,
however, that WST Seller may, or may cause any such applicable EPC
Contractor(s), to withdraw the Private Letter Ruling if, after submitting the
proposed Private Letter Ruling to, and discussing the proposal with, NMTRD, the
NMTRD indicates that it is unlikely to issue the Private Letter Ruling. WST
Seller shall, or shall cause the applicable EPC Contractor(s) to, (x) permit
Buyer to have reasonable time and opportunity (and in no event less than seven
(7) Business Days) to review and comment on the application for the Private
Letter Ruling and will consider in good faith the incorporation of any comments
reasonably requested by Buyer and (y) provide Buyer the opportunity to
participate in any in person meetings and teleconferences that WST Seller and/or
such applicable EPC Contractor(s) has with NMTRD in connection with the Private
Letter Ruling.
(ii)    In the event that WST Seller or the applicable EPC Contractor(s) receive
the Private Letter Ruling, WST Seller shall contract with (A) a single EPC
Contractor that will act as construction manager for the Abo Station and as the
single point of contact for Buyer relating to all other EPC Contracts for the
Abo Station following the Closing and



--------------------------------------------------------------------------------



(B) a single EPC Contractor that will act as construction manager for the
Project (excluding the Abo Station and the Western Spirit Switchyard reactor
purchased from Baoding Tianwei Baobian Electric Co., Ltd. (“BTW”)), as
contracting agent for other EPC Contractors for the Project (excluding the Abo
Station and the Western Spirit Switchyard reactor purchased from BTW), and as
the single point of contact for Buyer relating to all other EPC Contracts for
the Project (excluding the Abo Station and the Western Spirit Switchyard reactor
purchased from BTW) following the Closing. In each case, WST Seller shall
require that such EPC Contractor coordinate the administration of all such
applicable EPC Contracts (including the administration of warranty claims
thereunder) and take full responsibility for the design of the Project
(excluding the Abo Station and the Western Spirit Switchyard reactor purchased
from BTW) or the Abo Station, as applicable, all warranties related to the
Project (excluding the Abo Station and the Western Spirit Switchyard reactor
purchased from BTW) or the Abo Station, as applicable, and all schedule
obligations under all such applicable EPC Contracts. WST Seller shall also use
commercially reasonable efforts to maximize the transfer of any other risks to
such applicable EPC Contractor.
(iii)    In the event that WST Seller or the applicable EPC Contractor(s), as
applicable, do not receive the Private Letter Ruling (including if it or they
withdraw the Private Letter Ruling in accordance with Section 1.4(h)(i)), WST
Seller may, subject to the definition of “EPC Contract”, contract directly with
an unlimited number of EPC Contractors; provided, however, that WST Seller shall
contract with (A) a single EPC Contractor that will act as construction manager
for the Abo Station, with the obligation to coordinate the administration of all
other EPC Contracts for the Abo Station (including the administration of
warranty claims thereunder) and (B) a single EPC Contractor that will act as
construction manager for the Project (excluding the Abo Station and the Western
Spirit Switchyard reactor purchased from BTW), with the obligation to coordinate
the administration of all other EPC Contracts for the Project (excluding the Abo
Station and the Western Spirit Switchyard reactor purchased from BTW) (including
the administration of warranty claims thereunder). Furthermore, (x) such
construction manager for the Abo Station shall take full responsibility for the
design of the Abo Station, all warranties related to the Abo Station and all
schedule obligations under all other EPC Contracts for the Abo Station and (y)
such construction manager for the Project (excluding the Abo Station and the
Western Spirit Switchyard reactor purchased from BTW) shall take full
responsibility for the design of the Project (excluding the Abo Station and the
Western Spirit Switchyard reactor purchased from BTW), all warranties related to
the Project (excluding the Abo Station and the Western Spirit Switchyard reactor
purchased from BTW) and all schedule obligations under all other EPC Contracts
for the Project (excluding the Abo Station and the Western Spirit Switchyard
reactor purchased from BTW). WST Seller shall also use commercially reasonable
efforts to maximize the transfer of any other risks to such EPC Contractors.”
4.    Amendment to Section 7.1 of the Agreement. New Section 7.1(q) is added to
the Agreement as follows:
(q)    On or before Closing, WST Seller shall, subject to the remainder of this
Section 7.1(q), obtain and deliver to Buyer a certificate of no tax due (a “No
Tax Due
2

--------------------------------------------------------------------------------



Certificate”) with respect to WST Seller issued by NMTRD. Buyer shall cooperate
in good faith with WST Seller in the preparation of the Request for Tax
Clearance (the “Request”), providing such information that is required by the
Request form and timely reviewing and approving the Request prior to its
submission to the NMTRD, and which submission shall occur no event later than
forty five (45) days prior to Closing. WST Seller shall provide to Buyer a
complete copy of the Request (including all attachments) simultaneously with the
submission to NMTRD. If, within 30 days of submission by Buyer of a Request,
NMTRD notifies WST Seller of an amount of tax that must be paid as a condition
to the issuance of the No Tax Due Certificate, WST Seller shall not be required
to deliver a No Tax Due Certificate to Buyer if it directs Buyer to put into a
trust account for the benefit of NMTRD sufficient money from the Purchase Price
to cover the amount of tax claimed to be due by NMTRD. If such a direction is
given by WST Seller, such amount shall reduce the Closing Payment, and Buyer
shall not release any amount from such trust account to NMTRD until WST Seller
has exhausted its administrative remedy and judicial appeals or until directed
to do so by WST Seller. Upon the issuance by NMTRD of a No Tax Due Certificate,
any amount remaining in such trust account shall be released to WST Seller. If
within thirty (30) days of the submission of the Request to NMTRD, NMTRD has not
either (i) notified WST Seller of an amount of tax that must be paid as a
condition to the issuance of the No Tax Due Certificate or (ii) issued the No
Tax Due Certificate, then WST Seller shall not be required to deliver a No Tax
Due Certificate to Buyer; provided, however, that Buyer may, in its sole and
absolute discretion, and at any time up to ninety (90) days after Closing,
resubmit the Request and WST Seller shall cooperate in good faith with Buyer and
provide any and all information requested by NMTRD with respect to and in
connection with the resubmission that is relevant to WST Seller’s tax
liabilities arising from its operation of the Project.
5.    Amendments to Annex 1 to the Agreement. Annex 1 to the Agreement is hereby
amended by:
a.Adding the following defined term in appropriate alphabetical order:
“Abo Station” has the meaning set forth in Annex 2.
“BTW” has the meaning set forth in Section 1.4(h)(ii).”
b.Deleting the defined term “Private Letter Ruling” in its entirety and
replacing it with the following defined term:
“Private Letter Ruling” means a letter ruling by the NMTRD finding that where
(a) WST Seller contracts with a single EPC Contractor that acts as construction
manager, as contracting agent for other applicable EPC Contractors, and as the
single point of contact for Buyer relating to all other applicable EPC Contracts
following the Closing, (b) in such contracting agent role, such EPC Contractor
enters into contracts with WST Seller on behalf of the other applicable EPC
Contractors as a true disclosed agent, (c) in such construction manager role,
such EPC Contractor coordinates the administration of all other applicable EPC
Contracts (including the administration of warranty claims thereunder), and (d)
such EPC Contractor takes full responsibility for the design of the
3

--------------------------------------------------------------------------------



Project, all warranties related to the Project, and all schedule obligations
under all other applicable EPC Contracts, the receipts derived from the sale of
services or equipment by such other applicable EPC Contractors to WST Seller are
deductible from gross receipts taxes pursuant to NMSA §§7-9-101 and 7-9-103 and
the value of equipment purchased by WST Seller from such other applicable EPC
Contractors is deductible from compensating taxes pursuant to NMSA §7-9-102
(provided that the requirements of those sections are otherwise met).”
6.    Amendment to Annex 2 to the Agreement. Annex 2 to the Agreement is hereby
amended by deleting the sixth paragraph thereof in its entirety and replacing it
with the following:
“In addition to Buyer’s work described in the preceding paragraph, WST Seller
will construct two stations. The generation 345kV point of interconnect (“POI”)
will be built by WST Seller. WST Seller will build a new 345kV 4-breaker ring
bus station (the “Western Spirit Switchyard”) as part of the Project. This
station will be built with the ability to be converted to breaker-and-a-half
configuration and will include installation of one shunt reactor, on the line to
Pajarito.”
7.    Amendments to Annex 11 to the Agreement.
a.Section 1.4.1 of Annex 11 to the Agreement is hereby deleted in its entirety
and replaced with the following:
“1.4.1    Contractor warrants and guarantees (a) the Equipment (excluding any
Equipment procured by PNM and the the Western Spirit Switchyard reactor procured
directly by Owner from BTW1) and Work are free from Defects (including defects
in material, workmanship, installation services and design and including with
respect to all warranties and guarantees provided by Subcontractors), are new,
unused and undamaged when installed, and are in compliance with applicable Law,
Applicable Standards, Applicable Permits, Project Documents, Prudent Utility
Practices, and the requirements of this Agreement, including all Contractor’s
drawings, the Specifications and all requirements of the design documentation,
warranty documentation and other technical documentation governing such
Equipment and the Work provided by Contractor or Subcontractors (including
vendors); (b) the Equipment (excluding any Equipment procured by PNM and the the
Western Spirit Switchyard reactor procured directly by Owner from BTW) and Work
are suitable for Owner’s use as a transmission system for forty (40) years
(provided that the stated useful life is not intended to extend the Warranty
Period beyond the period stipulated herein); (c) the completed Work shall
perform as required by this Agreement; (d) the completed Work shall be

1 Exclusion regarding Western Spirit Switchyard reactor to be included in EPC
Contract with EC Source. For the avoidance of doubt, this exclusion does not
modify the obligation of WST Seller to assign the warranty obtained from BTW
with respect to the the Western Spirit Switchyard reactor at the Closing under
the BTA.


4

--------------------------------------------------------------------------------



free from all Liens2; and (e) none of the Work, the Equipment (excluding any
Equipment procured by PNM and the the Western Spirit Switchyard reactor procured
directly by Owner from BTW), Contractor’s drawings, Specifications, final plans
and the design, engineering and other services rendered by Contractor hereunder,
nor the use or ownership thereof by Owner in accordance with the licenses
granted hereunder, infringes, violates or constitutes a misappropriation of any
trade secrets, proprietary rights, intellectual property rights, patents,
copyrights, designs or trademarks. [Adjustments to be made in certain EPC
Contracts only to the extent portions of this section are not applicable to the
Contractor’s scope of work.]
b.Section 1.7.1 of Annex 11 to the Agreement is hereby amended by deleting the
penultimate sentence thereof and replacing it with the following:
“Equipment (excluding any Equipment procured by PNM and the the Western Spirit
Switchyard reactor procured directly by Owner from BTW) and Subcontractor
warranties must be transferrable if/when the Project changes ownership.”
c.Section 1.7.4 of Annex 11 to the Agreement is hereby deleted in its entirety
and replaced with the following:
“Contractor shall be solely responsible for paying each Subcontractor for
services, equipment, material or supplies in connection with the Work (excluding
any Equipment procured by PNM and the the Western Spirit Switchyard reactor
procured directly by Owner from BTW) and Owner shall not be deemed by virtue of
this Agreement to have any contractual obligation to or relationship with any
Subcontractor. Contractor shall notify Owner when Subcontractor has been paid in
full.”
d.Section 1.8.1.7 of Annex 11 to the Agreement is hereby deleted in its entirety
and replaced with the following:
“1.8.1.7    any third-party claims caused by a failure of Contractor, any
Subcontractor or the Work, including Equipment (excluding any equipment procured
by PNM and the the Western Spirit Switchyard reactor procured directly by Owner
from BTW), as designed, constructed and completed by Contractor, to comply with,
or be capable of operating in compliance with, Applicable Laws or the conditions
or provisions of Applicable Permits; and”
8.    Amendments to the Sellers’ Disclosure Letter. Section A1-EPC of the
Sellers’

2 The term “Lien” within the EPC Contracts shall be defined as any lien,
security interest, mortgage, hypothecation, encumbrance or other restriction on
title or property interest, regardless of whether valid or enforceable.
5

--------------------------------------------------------------------------------



Disclosure Letter is hereby amended by:
a.Adding the following under “EPC Contractors”:
“12. GE (solely with respect to the Abo Station)
13. BTW (solely with respect to the Western Spirit Switchyard reactor)”
b.Deleting the asterisk after “TAPP” in all cases.
c.Adding the following under “Suppliers” under “1. Mono-Pole Structures”:
“f. Sabre Industries”
d.Adding the following under “Suppliers” under “2. H Frames”:
“i. Sabre Industries”
e.Deleting the following under “Suppliers” under “10. Shunt Reactors”:
“b. HICO (South Korea)”
f.Adding the following under “Suppliers” under “25. Cable Trough”:
“b. Concast”
9.    Agreement Regarding the Western Spirit Switchyard Reactor.
a.Notwithstanding anything to the contrary in the Agreement, including Section
1.4(h) thereof and Annex 11 thereto, the Parties acknowledge and agree that WST
Seller shall directly order the Western Spirit Switchyard reactor from Baoding
Tianwei Baobian Electric Co., Ltd. (BTW).
b.Buyer and Seller agree and acknowledge that the cost of purchasing the Western
Spirit Switchyard reactor from BTW shall be included as a Project Cost paid by
Buyer pursuant to the Agreement.3
10.    Governing Law. THIS AMENDMENT SHALL BE DEEMED MADE AND PREPARED AND SHALL
BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW MEXICO, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THEREOF WHICH
MAY REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.
11.    Counterparts. This Amendment may be executed and delivered in
counterparts, each of which shall be an original, but each of which, when taken
together, shall constitute one



6

--------------------------------------------------------------------------------



and the same instrument. This Amendment may be delivered by electronic
transmission.
12.    Effect of Amendment. The Agreement is modified only by the express
provisions of this Amendment, and shall as so modified remain in full force and
effect and is hereby ratified and confirmed by Buyer and Sellers in all
respects.
[Remainder of Page Intentionally Left Blank]
7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this AMENDMENT to be duly executed
as of the date first set forth above.





WESTERN SPIRIT TRANSMISSION LLCNEW MEXICO RENEWABLE ENERGY TRANSMISSION
AUTHORITYBy:  /s/ Cary KottlerBy:  /s/ Robert E. BuschName:  Cary
KottlerName:  Robert E. BuschTitle:  Authorized SignatoryTitle:  Chairman, RETA





PUBLIC SERVICE COMPANY OF
NEW MEXICO
By:  /s/ Todd FridleyName:  Todd FridleyTitle:  VP, New Mexico Operations








